Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record. The Amendment of 02/09/2022 mitigated all of the 35 U.S.C. 112 (b) issues.
The drawing corrections received on 09 February 2022 are approved.  The Substitute Specification and Replacement Abstract respectively received on 09 February 2022 have also been reviewed and approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
02/17/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778